o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-113379-13 uil ------------------------ ----------------------------------- ----------------------------------------- dear ---------------- we received a copy of your date letter to the chief of staff of the joint_committee on taxation regarding the rules that apply to qualified charitable distributions qcds from individual_retirement_accounts iras under the internal_revenue_code and your concerns involving how those rules have applied in your situation your letter was forwarded to our office by the office of the commissioner of internal revenue whom you copied on the letter thank you for your thoughtful comments regarding qcds including your perspective that requiring direct payment from the ira custodian to the charitable_organization is cumbersome where charitable giving is made on a frequent ie weekly basis your letter provides helpful insight into the qcd process if you would like to read a discussion of the qcd rules including a general discussion of ira tax rules we direct your attention to irs publication which can be obtained by calling 1-800-tax-form or by accessing the following web address http www irs gov publications p590 ch01 html finally we have forwarded a copy of your correspondence to our colleagues at the department of the treasury for their consideration for example in assessing the workability of current qcd provisions conex-113379-13 would like to discuss this issue further please do not hesitate to contact the undersigned at ----- -------------- if you sincerely lauson c green branch chief qualified_plans branch cc tege eb
